DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN109459902A (‘902).
Regarding claim 1, ‘902 teaches a terminal (Fig 7, 100), comprising a housing (2), a front screen (Fig 3, 1), a circuit board (FPC; page 8 para 0009-0010), and a power supply (the voltage supplied page 4 para 0006-0007), wherein the front screen is disposed on the housing (Fig 7), both the circuit board and the power supply are disposed inside the housing, and the power supply is electrically connected to the circuit board (‘902 implicitly discloses that the terminal comprises a power supply to supply voltage to the terminal via the electrochromic layer 12, the circuit board and the power supply are both provided in the housing 2, and the power supply is electrically connected to the circuit board); the front screen (Fig 3, 1) comprises a color changing layer (Fig 4, 12; page 4 para 0005-0008; para 0011), and a display screen (111) that are sequentially stacked; and the color changing layer is electrically connected to the circuit board, and is configured to change a color when receiving power supplied from the circuit board (page 8 para 0005-0006; para 0009-0010).
However, ‘092 fails to teach the front screen comprises a toughened glass.
It is very common and well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tempered glass to make a terminal device cover screen to have more support and screen protection against dropping of the device or outside elements while preventing damage to the device. 
Regarding claim 2, ‘092 teaches all of the elements of the claimed invention as stated above.
	‘092 further teaches wherein the color changing layer is an electrochromic combination layer (Fig 4, 12); the electrochromic combination layer comprises a first transparent conducting layer (Fig 6, 121), an ion storage layer (122a), an ion conductor layer (122b), an electrochromic layer (122c), and a second transparent conducting layer (123) that are sequentially stacked; and both the first transparent conducting layer and the second transparent conducting layer are electrically connected to the circuit board (page 8 para 0006).
Regarding claim 3, ‘092 teaches all of the elements of the claimed invention as stated above.
	‘092 further teaches wherein the front screen further comprises a silicon dioxide layer (page 8 para 10, controller film), an optical adhesive layer (page 8 para 10, anisotropic conductive adhesive), and a touch control board (11; page 4 para 0003; touch function); the first transparent conducting layer (121) of the electrochromic combination layer is fastened on the toughened glass; a first surface of the silicon dioxide layer is fastened on the second transparent conducting layer (123) of the electrochromic combination layer; a second surface of the silicon dioxide layer is bonded to a first surface of the display screen by using the optical adhesive layer (anisotropic conductive adhesive); and a second surface of the display screen is attached to the touch control board (Fig 4).
Regarding claim 4, ‘092 teaches all of the elements of the claimed invention as stated above.
	‘092 further teaches wherein a thickness of the electrochromic combination layer is less than or equal to 10 micrometers (Fig 6).
Regarding claim 5, ‘092 teaches all of the elements of the claimed invention as stated above.
‘092 further teaches wherein a thickness of the electrochromic combination layer is less than or equal to 10 micrometers (Fig 6). 
Regarding claim 6, ‘092 teaches all of the elements of the claimed invention as stated above.
‘092 further teaches herein the color changing layer is a monochrome conversion liquid crystal layer (page 4 para 0005-0008; para 0011); the front screen (1) further comprises a first optical adhesive layer (page 4 para 0003), a second optical adhesive layer (page 4 para 0003), and a touch control board (page 4 para 0003; touch function); a first surface of the monochrome conversion liquid crystal layer is bonded to the toughened glass by using the first optical adhesive layer (Fig 4); a second surface of the monochrome conversion liquid crystal layer is bonded to a first surface of the display screen by using the second optical adhesive layer (Fig 4); and a second surface of the display screen is attached to the touch control board (Fig 4).
Regarding claim 7, ‘092 teaches all of the elements of the claimed invention as stated above.
‘092 further teaches wherein a thickness of the monochrome conversion liquid crystal layer is less than or equal to 0.1 millimeters (Fig 4).
Regarding claim 16, ‘092 teaches all of the elements of the claimed invention as stated above.
‘092 further teaches wherein the color changing layer is in a transparent state when the display screen is in an off state (pare 4 para 0011). 
Regarding claim 17, ‘092 teaches all of the elements of the claimed invention as stated above.
‘092 further teaches wherein the color changing layer is configured to change from the transparent state to a color of the housing when receiving the power supplied from the circuit board so that the color of the front screen is the same as the color of the housing (page 4 para 0005-0008; para 0011).

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al (U.S. PGPub No. 2019/0156094).
Regarding claim 8, Du teaches a terminal (Fig 6), comprising a housing (the outside casing of Fig 6 is the housing) and a front screen (9), wherein the front screen is disposed on the housing (Fig 6); the front screen comprises a photochromic layer (Fig 5, 12), and a display screen (7) that are sequentially stacked; and light emitted (3) by the display screen is irradiated onto the photochromic layer (para 0057; para 0063 lines 10-16), and the photochromic layer is configured to change a color when receiving the light emitted by the display screen (para 0057 lines 9-17; para 0064 lines 6-12).
However, Du fails to teach the front screen comprises a toughened glass.
It is very common and well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tempered glass to make a terminal device cover screen to have more support and screen protection against dropping of the device or outside elements while preventing damage to the device. 
Regarding claim 9, Du teaches all of the elements of the claimed invention as stated above.
Du further teaches wherein the front screen further comprises an optical adhesive layer (Fig 5, 11) and a touch control board (8); a first surface of the photochromic layer (12) is fastened on the toughened glass (7); a second surface of the photochromic layer is bonded to a first surface of the display screen by using the optical adhesive layer; and a second surface of the display screen is attached to the touch control board (Fig 5).
Regarding claim 10, Du teaches all of the elements of the claimed invention as stated above.
Du further teaches wherein a thickness of the photochromic layer is less than or equal to 0.05 millimeters (Fig 5, 12).
Regarding claim 11, Du teaches all of the elements of the claimed invention as stated above.
Du further teaches wherein a thickness of the photochromic layer is less than or equal to 0.05 millimeters (Fig 5, 12).
Regarding claim 12, Du teaches all of the elements of the claimed invention as stated above.
Du further teaches wherein the photochromic layer comprises a photosensitive material (para 0057).
Regarding claim 13, Du teaches all of the elements of the claimed invention as stated above.
Du further teaches wherein the photochromic layer comprises a photosensitive material (para 0057).
Regarding claim 14, Du teaches all of the elements of the claimed invention as stated above.
Du further teaches wherein the photochromic layer comprises a photosensitive material (para 0057).
Regarding claim 15, Du teaches all of the elements of the claimed invention as stated above.
Du further teaches wherein the photochromic layer (Fig 5, 12) is configured to change from a transparent state to a color of the housing when receiving the light emitted by the display screen so that the color of the front screen is the same as the color of the housing (para 0057; para 0064).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/18/2022